Citation Nr: 0935416	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  
Among other things, VA's duty to assist includes the 
responsibility to obtain any relevant records from the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran stated at his June 2009 BVA hearing that he had 
been receiving disability benefits from the Social Security 
Administration (SSA).  The Board acknowledges that some SSA 
records have been associated with the claims file, including 
the SSA disability date determination and a listing of the 
medical evidence used to determine his SSA eligibility.  

However, copies of an orthopedic consultative examination, a 
medical report questionnaire, and a residual functional 
capacity assessment used in the SSA's determination have not 
yet been associated with the claims file. As these particular 
SSA records may be relevant to the claim on appeal, the RO 
should obtain the medical records it relied upon when 
granting the Veteran SSA benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the medical records relied 
upon by the SSA in granting the Veteran's 
benefits and associate them with the 
claim's folder.  If no records are 
available, such notation should be made. 

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

